Atkinson, J.
1. In the absence of a proper timely written request, it is not reversible error for the court to fail to charge that the jury might consider the state of feeling toward the defendant of a witness for the prosecution. Coody v. State, 125 Ga. 295.
2. A complaint that a sentence is excessive is not a proper ground of a motion for a new trial. Mixon v. State, 123 Ga. 581 (1).
3. In misdemeanor cases it is not necessary to formally put the array upon the accused. See Penal Code, §970 et seq.; 1 Archbold’s Criminal Pr. & Pl. 511.
4. Except upon demand therefor, the accused, before arraignment, is not entitled to a copy of the accusation and a list of the witnesses on whose testimony the charge against him is founded. Penal Code, §945.
5. It was not error for the court to charge that corn whisky was intoxicating, since judicial cognizance is taken of the fact that whisky is a spirituous liquor. See Hodge v. State, 116 Ga. 852(1).
6. The evidence warranted the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.